Citation Nr: 0308984	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  02-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio




INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

In March 2003, the Board undertook additional development of 
the evidence pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  The development has been 
completed and additional evidence has been received.  In a 
recent opinion, the Federal Circuit has held that 
38 C.F.R. § 19.9(a)(2) is invalid.  Disabled American 
Veterans et. al v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 2, 2003).  Pursuant to this 
decision, the case must be referred to the RO for review of 
the additional evidence.  

Also, a review of the record shows that in conjunction with a 
request from the Board a VA physician conducted an 
examination at the outpatient clinic on April 10, 2003.  He 
recommended a VA audiological examination which was conducted 
on April 16, 2003.  However, the VA physician apparently did 
not have the opportunity to review the test findings and 
render an opinion regarding the etiology of any hearing loss 
or tinnitus diagnosed as requested by the Board.  

Accordingly, the case must be remanded for the following": 

1.  It is requested that the RO forward 
the claims folder to the VA physician who 
examined the veteran at the outpatient 
clinic on April 10, 2003 (if unavailable 
to another ear specialist) for an 
addendum.  Request the examiner to review 
the findings of the April 16, 2003 
audiological examination and render an 
opinion as to whether it is as likely as 
not that the hearing loss and tinnitus 
are related to the inservice noise 
exposure.  A complete rational for any 
opinion expressed should be included in 
the report.

2.  Thereafter, the RO should 
readjudicate the claims, to include a 
review of all evidence received since the 
last supplemental statement of the case.  
Should the decision remain adverse, the 
veteran should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


